United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3424
                                   ___________

James R. Jones, Jr.,                *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
City of Kansas City, Missouri;      *
Wayne Cauthen, City Manager of      *      [UNPUBLISHED]
Kansas City, Missouri,              *
                                    *
            Appellees.              *
                               ___________

                             Submitted: September 7, 2005
                                Filed: September 22, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      James R. Jones, Jr. brought this employment-discrimination action alleging that
the City of Kansas City, Missouri (City) had failed to compensate him at the
appropriate level because of his age. He filed the action after the district court1
dismissed his earlier employment-discrimination suit in which he claimed that, during
the same period, the City had failed to promote him because of his age. See Jones v.


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
City of Kansas City, Mo., Civ. No. 04-310 (W.D. Mo. June 17, 2004) (Jones I). The
City moved to dismiss Jones’s action as precluded by Jones I under the doctrine of
res judicata. The district court granted the City’s motion to dismiss. Jones appeals.

       We review de novo a dismissal on res judicata grounds, see Lundquist v. Rice
Mem’l Hosp., 238 F.3d 975, 976-77 (8th Cir. 2001), and we agree with the district
court’s conclusion that the instant suit is res judicata barred: Jones’s claim that he is
entitled to higher compensation arises out of the same nucleus of operative facts as
those at issue in Jones I, see Daley v. Marriott Int’l, Inc., 415 F.3d 889, 896 (8th Cir.
2005), and could have been raised in Jones I, see Lundquist, 238 F.3d at 977 (8th Cir.
2001). After careful consideration, we also conclude that Jones’s other arguments do
not provide any basis for reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-